Exhibit 10.1




 
[image0a01.jpg]
  

 
Jacobs Engineering Group Inc.
 
155 North Lake Avenue 91101
 
Pasadena, California 91109-7084
 
1.626.578.3500 Fax 1.626.578.7144



July 10, 2015


Mr. Steven J. Demetriou
8950 Antelope Run
Novelty, OH 44072




Dear Steve:


We are pleased to offer you the position of President and Chief Executive
Officer of Jacobs Engineering Group Inc. (“Jacobs”). In this position, you will
report directly to the Jacobs Board of Directors (the “Board”). This offer of
employment is conditioned upon your acceptance of the terms and conditions
outlined in this letter and the attached Employee Acceptance Statement.
Your start date, and the effective date of your hire, will be August 17, 2015,
or another mutually agreeable date no later than the first business day that is
more than ninety (90) days following the execution of this letter by both you
and Jacobs. If you are required to give your current employer advance notice of
your resignation such that your resignation cannot be effective prior to August
17, 2015, Jacobs will agree to a start date which is promptly following the
effective date of such resignation, but not later than the first business day
that is more than ninety (90) days following the execution of this letter by
both you and Jacobs.
You will be appointed to the Jacobs Board of Directors, effective as of your
start date.


This offer includes the following elements:


•
An annual base salary of $1,300,000. Your base salary and other elements of your
compensation are determined at the discretion of the Human Resource and
Compensation Committee of the Board (the “Compensation Committee”) and will be
reviewed annually.

 
•
Participation in Jacobs’ Incentive Bonus Plan for fiscal year 2016 and future
fiscal years in which you remain employed, with a bonus target of 150% of your
base salary. Annual bonuses are subject to performance and other requirements as
described in the terms and conditions of the plan.



•
A fiscal year (“FY”) 2015 equity award with a grant value (determined in
accordance with Jacobs’ past practices) of $1,066,700, delivered in the form of
20% stock options, 20% restricted stock units (“RSUs”) and 60% performance share
units (“PSUs”). The FY 2015 stock options will vest at a rate of 25% on each of
first 4 anniversaries of your start date, subject to your continued employment
on each vesting date. The FY 2015 RSUs will cliff vest on the third anniversary
of your start date, subject to your continued employment on the vesting date.
The FY 2015 PSUs will vest based on the same three year Net Earnings growth
vesting criteria as PSUs generally granted to Jacobs’ senior executives in May
2015, with the performance period ending May 2018. The specific number of FY
2015 stock options, RSUs and PSUs will be determined based on the closing stock
price on the trading day immediately preceding the day this letter becomes fully
executed by you and Jacobs. This award will be granted as of your hire date.



*
An equity award for FY 2016 and future years in which you remain employed, in an
amount, and in a form, determined by the Compensation Committee, commensurate
with your position as President and Chief Executive Officer (other than as
stated in the paragraph immediately below). All such equity awards are subject
to the terms and conditions of the 1999 Jacobs Engineering Group Inc. Stock
Incentive Plan (as it may be amended from time to time, or any plan adopted by
Jacobs in replacement thereof), and subject to approval of the Compensation
Committee.


1

--------------------------------------------------------------------------------

Exhibit 10.1





▪
The grant value of your FY 2016 equity award (to be granted in November 2015)
will be $6,400,000. The format and design of this award will be determined at
the discretion of the Compensation Committee.



•
A cash make-whole bonus of $5,650,000, to partially make up for the forfeiture
of unvested awards you left behind at your prior employer in order to accept
this offer. This cash make-whole payment will be paid within 15 days following
your start date.



▪
If you resign from Jacobs without “Good Reason” or are discharged by Jacobs for
“Cause” (each as defined below), in each case within two years following your
start date, you shall reimburse Jacobs the gross amount of such payment.

▪
Notwithstanding the above, if you vest in any prior employer cash or equity
award following the date of this letter and before your start date with Jacobs,
the amount of this make-whole payment will be reduced to reflect the value in
which you vest.



•
A make-whole equity grant of $2,700,000 of RSUs, which will vest at a rate of
1/3 on each of the first, second and third anniversaries of your start date,
subject to your continued employment on each vesting date. The purpose of this
grant to is to partially make up for the forfeiture of unvested awards you left
behind at your prior employer in order to accept this offer. Vesting of these
make-whole RSUs will accelerate if you are discharged by Jacobs other than for
Cause or you resign from Jacobs with Good Reason while any of the make-whole
RSUs remain unvested. Other specific details of this grant, including its terms
and conditions, will be forwarded to you under separate cover after your start
date. The specific number of make-whole RSUs will be determined based on the
closing stock price on the trading day immediately preceding the day this letter
becomes fully executed by you and Jacobs.



•
A sign-on equity grant with a grant value of $2,000,000, delivered in the form
of 50% stock options and 50% RSUs. The sign-on stock options will vest at a rate
of 25% on each of first 4 anniversaries of your start date. The sign-on RSUs
will cliff vest on the third anniversary of your start date. Vesting of each of
these awards is subject to your continued employment on each vesting date. Other
specific details of these awards, including their terms and conditions, will be
forwarded to you under separate cover after your start date. The specific number
of sign-on stock options and RSUs will be determined based on the closing stock
price on the trading day immediately preceding the day this letter becomes fully
executed by you and Jacobs.



•
Eligibility to participate in the Jacobs’ Executive Deferral Plan, subject to
the terms and conditions of that plan.



•
Relocation assistance as described in the attached Relocation Policy and Home
Buyout Program, provided you relocate your primary residence to the Los Angeles
metropolitan area within 1 (one) year of your start date.



•
Paid time off (“PTO”) of 5 weeks annually. PTO will accrue at a rate of 25 days
(200 hours) per calendar year (in addition to the six US company paid holidays).
PTO is subject to the conditions outlined in the Jacobs PTO policy.



•
Healthcare benefits, which are effective the first of the month following your
start date. Benefits coverage and plan options are described in the enclosed
benefits brochure. Should you have additional questions regarding benefits,
please let me know.



•
If you are discharged by Jacobs without Cause or you resign from Jacobs with
Good Reason, in each case within two years following your start date, you will
receive a lump sum payment equal to one-year’s base salary and target. bonus,
paid no later than 30 days following your termination; subject to any delay in
payment required in order to avoid the imposition of tax penalties on you
pursuant to Code Section 409A.



▪
“Cause” in this letter means: (i) an intentional act of fraud, embezzlement,
theft or any other material violation of law that occurs during or in the course
of your employment with the Company; (ii) intentional damage to the Company’s
assets; (iii) intentional engagement in any competitive activity


2

--------------------------------------------------------------------------------

Exhibit 10.1



which would constitute a breach of your duty of loyalty or of your contractual
obligations; (iv) intentional breach of any of the Company’s written policies,
including its confidentiality policy; (v) the willful and continued failure to
substantially perform your duties for the Company (other than as a result of
incapacity due to physical or mental illness); (vi) failure by you to cooperate
in any investigation of Jacobs by any governmental or self-regulatory authority,
or in any internal investigation; or (vii) willful conduct by you that is
demonstrably and materially injurious to Jacobs, monetarily or otherwise.For
purposes of this paragraph, and act, or a failure to act, shall not be deemed
willful or intentional, as those terms are used herein, unless it is done, or
omitted to be done, by you in bad faith or without a reasonable belief that your
action or omission was in the best interest of Jacobs. Failure to meet
performance standards or objectives, by itself, does not constitute “Cause”.
“Cause” includes any of the above grounds for dismissal regardless of whether
Jacobs learns of the existence of such grounds before or after terminating your
employment.


▪
“Good Reason” in this letter has the Internal Revenue Code (“Code”) Section 409A
“safe harbor” definition, as described in Treasury Regulation Section
1.409A-1(n)(2)(ii) and, in addition, your not being appointed as Chairman of the
Board by the first anniversary of your start date shall be a Good Reason event.
A resignation will not be considered for Good Reason unless it actually occurs
not more than ninety (90) days following the initial existence of one or more of
the applicable Good Reason conditions arising without your consent, and then
only if you provide notice to Jacobs of the initial existence of such a
condition, which describes such condition in detail, no less than ninety (90)
days after the initial existence of the condition, and Jacobs does not remedy
the condition within the thirty (30) days following its receipt of such notice.





Other Considerations:


•
All of your compensation will be subject to applicable income tax, employment
tax and other withholding.



•
This letter shall be construed in accordance with the internal laws of the State
of California, without regard to the conflict of law provisions of any state
which would provide for the application of the laws of any state other than
California.



•
Your primary place of employment shall be Jacobs’ executive offices, currently
located in Pasadena, California.



•
You represent and warrant to Jacobs that, as of your start date, you are not a
party to any agreement, written or oral, containing any non-competition or
non-solicitation provisions or any other restrictions (including, without
limitation, any confidentiality provisions) that would result in any restriction
on your ability to accept and perform the position described in this letter, or
any other position, with Jacobs or any of its affiliates (the “Representation”).



•
It is intended that the payments and benefits provided under this letter shall
comply with the provisions of Code Section 409A and the regulations relating
thereto, or an exemption thereto, and this letter shall be interpreted
accordingly.



•
This position is classified as exempt, with no eligibility for overtime.



•
Jacobs is an at will employer, meaning that either you or Jacobs may terminate
the employment relationship at any time and for any reason, with or without
notice.





To indicate your acceptance of this offer, please countersign and return this
letter. Additionally, your acceptance of this offer is contingent on your
reviewing and signing the enclosed Employee Acceptance Statement, which notes
Jacobs’ conditions of employment and your rights and responsibilities, and
further contingent on the accuracy of the Representation. Both signed documents
should be returned to Lori.Sundberg@jacobs.com no later than 11:59pm Pacific
Daylight Time on July 14, 2015. The offer described in this letter will expire
at that time if the signed documents have not been returned to Ms. Sundberg.


Drug screening information will be sent under separate cover.

3

--------------------------------------------------------------------------------

Exhibit 10.1









Steve, we are very pleased at the prospect of you joining the Jacobs senior
management team.


Sincerely,


On behalf of JACOBS,


/s/Noel G. Watson    
 
July 10, 2015
Noel G. Watson    
 
Date
Executive Chairman
 
 





I hereby accept the terms and conditions of this offer letter:


/s/Steven J. Demetriou
 
July 10, 2015
Steven J. Demetriou
 
Date



cc:
Linda Fayne Levinson, Chairman, Compensation Committee
 
Lori Sundberg, Senior Vice President, Global Human Resources






4

--------------------------------------------------------------------------------

Exhibit 10.1



EMPLOYEE ACCEPTANCE STATEMENT


The following information addresses Jacobs’ employment requirements and your
rights and responsibilities. Jacobs is an employer at will; wherein, either
party may conclude the employment relationship at any time for any reason or no
reason.


Equal Employment Opportunity
Jacobs provides a workplace free of discrimination and harassment. Our Equal
Employment Opportunity and Affirmative Action Programs promote equality in the
design and administration of personnel actions, such as recruitment,
compensation, benefits, transfers and promotions, training, and social and
recreational programs. These activities shall be administered equitably without
regard to race, color, religion, gender, age, national origin, disability,
veteran status, or any other characteristic protected by law. Any employee with
questions or concerns about any type of discrimination in the workplace is
encouraged to bring these issues to the attention of his/her immediate
supervisor, the Human Resources Department, the Compliance Officer and/or the
Integrity Hotline. Employees can raise concerns and make reports without fear of
reprisal. Anyone found to be engaging in any type of unlawful discrimination
will be subject to disciplinary action up to and including termination of
employment.


Employment Eligibility
As a requirement of the U.S. Immigration Reform and Control Act of 1986, all
employees hired to work in the United States must show evidence of employment
eligibility and identity. Employment is conditional upon your ability to verify
your eligibility for employment with Jacobs in the United States. Enclosed is a
list of acceptable documents for I-9 purposes. Please be prepared to comply with
this requirement within three (3) business days of starting work by presenting
either one document from List A OR one document each from List B and List C.
Should you require information regarding immigration questions, please contact
me to discuss our procedures.


Drug-Free Workplace
You understand that in accordance with Jacobs’ policy, employment is conditional
upon you passing a pre-employment drug screen. Lori Sundberg will work with you
to make the necessary arrangements.




Confidentiality and Business Conduct
As a further condition of employment, on your first day of employment, you will
be asked to read and sign a Confidentiality Agreement, read the Jacobs Corporate
Policy concerning Business Conduct, and sign a Statement of Understanding and
Compliance.


I hereby accept these terms and conditions of employment:




/s/Steven J. Demetriou
 
July 10, 2015
Steven J. Demetriou
 
Date






5